Hiscock, J.
The plaintiff is the holder and in possession of and produces upon the trial of this action a certificate transferring to him absolutely and as the unqualified owner, sixty-nine shares of the capital stock of the above-named defendant company, and seeks to compel said company tó transfer said stock to him upon its books.
The defendants, and principally, it appears, the defendant Anderson, dispute his right to have said stock so transferred, claiming that he holds the same as security and not as an absolute owner.
A somewhat involved explanation has been offered by the evidence of the defendants to sustain such theory of security or qualified ownership. After considering the same, however, in the light of plaintiff’s evidence contradicting such theory and in the light of the prima facie, right which .plaintiff' has upon the face .of the certificate to have it transferred to him, I am of the opinion that the latter has established his right to the relief claimed, and that he should have judgment compelling such transfer, etc.
Findings or decision and judgment in accordance herewith, with costs against both defendants, may be prepared by plaintiff, and if *756not satisfactory in form to defendants, they may submit amend? iments.. - . . " .
Ordered accordingly.